 In the Matter of SOLAR ELECTRIC CORPORATION, EMPLOYERandAGNE.41.FLASHER, PETITIONERCase No. 6-RD-2.Decided April 26, 1948Mr. Charles C. Hewitt,of Pittsburgh, Pa., for the Employer.-Miss Agnes I. Flasher,of Warren, Pa., the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Warren, Pennsylvania, on January 15, 1948, before W. G.Stuart Sherman, hearing officer.'The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSolar Electric Corporation Is a Delaware corporation engaged atWarren, Pennsylvania, in the manufacture, sale, and distribution ofincandescent light bulbs.During the period from March 1 to Septem-ber 1, 1947, the Employer purchased raw materials valued in excess of$160,000, of which approximately 50 percent was obtained from sourcesoutside the Commonwealth of Pennsylvania. During the same period,the Employer sold manufactured products valued in excess of $400,000,of which approximately 95 percent was shipped to points outside theCommonwealth of Pennsylvania.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.II.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that the Unionis no longer the representative of the Employer's employees, as de-fined in Section 9 (a) of the Act.1Pursuant to the provisons of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of Chairman Herzog and Board Members Rei nolds and Murdock.77 N. L. R. B., No. 67.414 SOLAR ELECTRIC CORPORATION415The Union,2 a labor organization affiliated with the Congress ofIndustrial Organizations, was established on January 9, 1946, in CaseNo. 6-R-1300, as exclusive bargaining representative of the Em-ployer's employees as a result of a consent election.III. TIJE-QUESTION COIVCE1 KING REPRESENTATIONOn January 9, 1946, following the consent election noted above, theUnion became the exclusive bargaining representative-of the Em-ployer's production and maintenance workers.On May 27, 1946, theEmployer executed a collective bargaining agreement with the Unionfor the term of 1 year. The termination date of the agreement wassubsequently extended to August 26, 1947.On or about November15, 1947,.nearly 3 months after the expiration of the aforesaid agree-ment, the Petitioner on behalf of herself and 35 other employees ad-vised the Employer that the employees no longer wished the Unionto lepresent them for the purposes of collective bargaining.On No-veiiiber 24, 1947, the Petitioner filed the instant petition.We find that it question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) (7) of the Act.1V. THE APPROPRIATE 'UNITWe find that all production and maintenance employees of the Em-ployer, excluding executives, monitors, engineers, technicians, drafts-men, designers, office and clerical employees, and all supervisors,guards, professional employees as defined in the amended Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVESOn September 3, 1947, the Employer's employees went out on strike.From that time until the date of the hearing, the plant has beenpicketed.Operations at the plant were resumed shortly after January1, 1948.Although there were 83 employees in the unit when the strikeoccurred, at time of the hearing there were only 47 employees, in-cluding 18 new employees who, the Employer contends, have replacedstrikers.The Employer takes the position that the strikers who havenot returned to work should not be deemed eligible to vote in the elec-tion, because it now has it full complement of employees and under2Although Union repfesentatives were present,they(lid not participate in the heat ing'This is virtually the unit for which the Union was certified as bargaining representa-tiveThe description has been changed ;lightly to conform with the provisions of theamended Act. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent business conditions, it does not anticipate hiring any moreemployees.For reasons indicated in an earlier case,' we shall direct an imme-diate election, permitting all employees to participate who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction.All persons hired since September 3, 1947, the date ofthe strike, and all strikers shall be deemed presumptively eligible tovote, subject to challenge .5The challenged ballots shall not be countedunless they affect the result of the election, in which case the questionas to which of these ballots shall be opened and counted will await afurther investigation concerning the employment status of the affectedindividuals.In the election which we shall direct, we shall place the naive of theUnion on the ballot, although it has not complied with the registrationand filing requirements of the Act, as amended.Under our policy, theUnion would be certified if it wins the election,providedthat at thetime it is in compliance with Section 9 (f) and (h) of the Act. Absentsuch compliance, the Board will only certify the arithmetical resultsof the election.6DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Solar Electric Corporation,Warren, Pennsylvania, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixth Region, subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,and to our determination in SectionV, supra,among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who were on strike at that time4Matter of Pipe Machinery Company, 76 N. LR B. 247Nothing in this Directionshould be construed as indicating that the Board has prejudgedin any respect any of the questionswhich maybe drawn into issue by a challenge to theeligibility of certain voters, including such questions as whether(1) a new employee is apermanent replacement,(2) a striking employee has been validly replaced,or (3) anyemployee's position no longer exists by reason of its permanent discontinuance for economicreasons.Matter of Longhorn Roofing Products,Inc,67 N L. RB. 84;Matter of ThePipe Machinery Company,76 N L R. B. 2474Matter of Harris Foundry&Machine Company,76 N. L. R. B. 118 SOLAR ELECTRIC CORPORATION417and employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedElectrical, Radio and Machine Workers of America, Local 633, for.purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.